                Case 3:18-cv-06502-VC Document 30 Filed 01/18/19 Page 1 of 3




1    Dmitry Kheyfits (SBN 321326)                           RICHARD G. FRENKEL (CA 204133)
     dkheyfits@kblit.com                                    rick.frenkel@lw.com
2    KHEYFITS BELENKY LLP                                   S. GIRI PATHMANABAN (CA 284802)
     4 Embarcadero Center, Suite 1400                       giri.pathmanaban@lw.com
3    San Francisco, CA 94111                                NICHOLAS YU (CA 298768)
     Tel: 415-429-1739                                      nicholas.yu@lw.com
4                                                           LATHAM & WATKINS LLP
     Fax: 415-429-6347
5                                                           140 Scott Drive
     Hanna G. Cohen (admitted pro hac vice)                 Menlo Park, CA 94025
6    hgcohen@kblit.com                                      Tel: +1.650.328.4600
     KHEYFITS BELENKY LLP                                   Fax: +1.650.463.2600
7    1140 Avenue of the Americas, 9th Floor
     New York, NY 10036                                     Counsel for Defendant
8
     Tel: 212-203-5399                                      A10 Networks, Inc.
9    Fax: 212-203-6445

10   Counsel for Plaintiff
     FireNet Technologies, LLC
11
12                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION

15
      FIRENET TECHNOLOGIES, LLC,                             Case No.: 3:18-cv-06502-VC
16
                                     Plaintiff               JOINT MOTION TO STAY ALL
17                                                           DEADLINES AND NOTICE OF
              v.                                             SETTLEMENT
18
19    A10 NETWORKS, INC.,

20                                   Defendants

21
            Plaintiff FireNet Technologies, LLC and Defendant A10 Networks, Inc. (collectively,
22
23   “parties”) respectfully file this Joint Motion to Stay All Deadlines and Notice of Settlement. The

24   parties hereby notify the Court that they have executed an agreement to settle this matter. The

25   parties respectfully request that the Court stay all deadlines in this action for 30 days, and
26
27
28
                                             1           CASE NO. 3:18-cv-06502-VC
                   JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
               Case 3:18-cv-06502-VC Document 30 Filed 01/18/19 Page 2 of 3




1    continue the Case Management Conference scheduled for January 22, 2019, so that the parties

2    may take the requisite steps under their agreement to dismiss the case.
3
4
      Dated: January 18, 2019                          Respectfully submitted,
5
                                                        /s/ Dmitry Kheyfits
6                                                      Dmitry Kheyfits (SBN 321326)
                                                       dkheyfits@kblit.com
7                                                      KHEYFITS BELENKY LLP
                                                       4 Embarcadero Center, Suite 1400
8
                                                       San Francisco, CA 94111
9                                                      Tel: 415-429-1739
                                                       Fax: 415-429-6347
10
                                                       Hanna G. Cohen
11                                                     (admitted pro hac vice)
                                                       hgcohen@kblit.com
12
                                                       KHEYFITS BELENKY LLP
13                                                     1140 Avenue of the Americas, 9th Floor
                                                       New York, NY 10036
14                                                     Tel: 212-203-5399
                                                       Fax: 212-203-6445
15
                                                       Attorneys for Plaintiff
16
                                                       FireNet Technologies, LLC
17
                                                        /s/ Richard G. Frenkel
18                                                     Richard G. Frenkel (CA 204133)
                                                       rick.frenkel@lw.com
19                                                     S. Giri Pathmanaban (CA 284802)
                                                       giri.pathmanaban@lw.com
20                                                     Nicholas Yu (CA 298768)
21                                                     nicholas.yu@lw.com
                                                       LATHAM & WATKINS LLP
22                                                     140 Scott Drive
                                                       Menlo Park, CA 94025
23                                                     Tel: +1.650.328.4600
                                                       Fax: +1.650.463.2600
24
                                                       Attorneys for Defendant
25
                                                       A10 Networks, Inc.
26
27
28
                                           2           CASE NO. 3:18-cv-06502-VC
                 JOINT MOTION TO STAY ALL DEADLINES AND NOTICE OF SETTLEMENT
                Case 3:18-cv-06502-VC Document 30 Filed 01/18/19 Page 3 of 3




1                                    ATTESTATION OF FILER

2            I, Dmitry Kheyfits, am the ECF user whose ID and password are being used to file this

3 Joint Case Management Statement. In compliance with Civil Local Rule 5- 1(i)(3), I hereby attest
4 that concurrence in the filing of this document has been obtained from each of the other
5
     Signatories.
6
     Dated: January 18, 2019                     By:      /s/ Dmitry Kheyfits
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -3-
